Citation Nr: 0736305	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  03-19 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a 
cerebrovascular accident (CVA) and hypertension, to include 
as secondary to service-connected posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active service from May 1966 to July 1969, 
including combat service in the Republic of Vietnam.  He is 
the recipient of the Combat Infantry Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

This case was remanded in February 2006 and has been returned 
to the Board for review.  


FINDING OF FACT

There is no competent evidence of record showing a causal 
relationship between the veteran's cerebrovascular disease or 
hypertension and any incident of service including PTSD.  
Cardiovascular pathology was first shown years after service.


CONCLUSION OF LAW

Hypertension and cerebrovascular disease were not incurred in 
or aggravated by military service, may not be so presumed, 
and the disabilities are not proximately due to, the result 
of, or aggravated by service-connected PTSD.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007); Allen v. 
Brown, 7 Vet. App. 439 (1995).  




REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied by various letters sent to the 
appellant.  Furthermore, while this case was undergoing 
development, the case of Dingess/Hartman was decided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was notified of this decision in a letter issued in 
April 2006.    

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  The veteran was provided a VA examination and 
offered a chance to present testimony at a personal hearing, 
which he declined.    

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Service connection for hypertension and residuals of CVA on a 
direct basis and secondary to PTSD.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases (e.g., hypertension, brain hemorrhage, brain 
thrombosis) which are manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may be found where a service- 
connected disability has aggravated a non-service-connected 
condition; when aggravation of a non-service-connected is 
proximately due to or the result of a service-connected 
disorder, the veteran will be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  38 C.F.R. 
§ 3.310(b) (2007); Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran has had diagnoses of cerebrovascular disease and 
hypertension since 2000.  Significantly, there are no in-
service complaints, findings or diagnoses of hypertension or 
cerebrovascular disease.  Further, the record reflects that 
the veteran's hypertension and cerebrovascular disease 
occurred years after his separation from service, and there 
is no competent medical evidence showing that either 
cerebrovascular disease or hypertension is directly related 
to service.  

The veteran has claimed that his service-connected PTSD 
causes stress, which affects or causes his hypertension and 
cerebrovascular disease.  However, there is no competent 
medical evidence suggesting service connection for 
cerebrovascular disease or hypertension secondary to PTSD, 
including under the Allen theory of aggravation.  In fact, a 
VA physician in May 2007 examined the veteran and reviewed 
his medical history.  He concluded that it is less than 
likely that the veteran's cerebrovascular disease and 
hypertension are related or worsened by his service connected 
PTSD.   

The veteran's representative in his argument cites to 
articles that refer to heart disease and its relationship to 
stress.  While theses article refer to the relationship 
between heart disease and stress they do not definitively 
state that there is such a link between PTSD and the 
development of hypertension or cerebrovascular disease, let 
alone specifically link the veteran's hypertension and 
cerebrovascular disease to his PTSD.  Accordingly, the Board 
finds limited probative value in the quoted articles. 

Although the veteran has claimed that his disabilities are 
related to service or to his service-connected PTSD, he is a 
layman and thus does not have competence to give a medical 
opinion on causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The clear preponderance of the evidence shows that the 
veteran's cerebrovascular disease and hypertension are not 
related to service or to the service-connected PTSD and that 
service connection on a direct or secondary basis is not 
warranted.   


ORDER

Service connection for the residuals of CVA and hypertension 
as secondary to PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


